DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. The arguments relate to the previous rejection, and in light of the amendments a new reference is being used to reject the claims as set forth below. Thus the arguments no longer apply to the current rejection.

Claim Objections
Claim 36 objected to because of the following informalities:  Claim 36 is dependent on claim 3, which is cancelled. It is believed 36 should depend from claim 11.  Appropriate correction is required.

Election/Restrictions
Newly submitted/amended claims 11 and 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims were directed to the embodiment of Figures 2a-2e (see original claim 11 “wherein said component comprises a base”, and original claims 12-18). It appears the Applicant is now shifting the claimed embodiment to that of one of the siderail mechanisms shown in Figures 3-29. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 8-10, 26-28, 34, and 37 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Cockel (US Patent 4843665).
Regarding claim 8, Cockel teaches a patient handling system comprising: a patient support apparatus (Figure 8; 30) having a patient support surface (Figure 8; 20), a component (Figure 8; 56), and a force generating device (Figure 27, 106) inducing movement or assisting in vertical movement of said component relative to said patient support surface, said component forming a barrier around at a least a portion of said patient support surface (Figure 9, 56 is shown forming a barrier along the mattress (where 50 is marked on the Figure)); and a sheet (Figure 8; 64) for covering at least a portion of said patient support surface, and said sheet coupled to said component wherein when said force generating device is operable to induce movement or assist in movement of said component said movement induces said sheet to move 
Regarding claim 9, Cockel teaches said patient support comprises a bed (Figure 8; 30 is a bed).
Regarding claim 10, Cockel teaches said patient support surface comprises a mattress (Figure 8; 20), said bed further comprising a mattress support (Figure 28, 18, See also, Column 6; lines 46-51), said force generating device comprising a motor for raising said mattress support relative to said component (Column 1; lines 16-22).
Regarding claim 26, Cockel teaches a method of moving a patient supported on a patient support apparatus  (Figure 8; 30), the patient support apparatus having a patient support surface (Figure 8; 20) with a sheet (Figure 8; 64) overlying at least a portion of the patient support surface and having a component (Figure 8; 56), the component forming a barrier around at least portion of the patient support surface Figure 9, 56 is shown forming a barrier along the mattress (where 50 is marked on the Figure)), the component being vertically movable relative to the patient support surface (Figure 8 shows the raised position), and the sheet having a head end (Figure 8; the right side of the sheet), said method comprising: coupling the head end of the sheet to the component (Figure 8; where 66 is marked); and vertically moving the component relative to the patient support surface (Figure 8; 48 lift the component 56 up and down), said vertically moving inducing movement in the sheet relative to the patient support surface to thereby move the patient relative to the patient support surface (Figure 14; shows the patient in the lifted position by sheet 64).
Regarding claim 27, Cockel teaches said moving the component includes moving the component using a powered force producing device (Figure 27; 106).
Regarding claim 28, Cockel teaches said moving the component includes raising the patient support surface relative to the component (Figure 28; 18, as shown).
Regarding claim 34, Cockel teaches said force generating device has a powered component or a spring generating a sufficient force to lift the adult person off the patient support surface (Figure 27; 106, and Figures 14 and 15, as shown).
Regarding claim 37, Cockel teaches said vertically moving induces the sheet to lift relative to the patient support surface before moving the patient relative to the patient support surface (Figure 16, at 64, the sheet is lifted up before the person is then lifted up from the patient support).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockel (US Patent 4843665) in view of Poulos (US Patent Application Publication 20060059624).
Regarding claim 35, Cockel does not specifically teach said force generating device comprises a spring. Poulos teaches said force generating device comprises a spring (Paragraph 84 explains that parts in the bed system of Poulos may be moved by “linear actuators, rotary actuators, fixed length linkage elements, flexible cable elements, and the like. Alternatively, electrical, hydraulic, pneumatic, spring or other power sources”). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the force device of Cockel to be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/25/2021